FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit

                                                         April 7, 2009
                 UNITED STATES COURT OF APPEALS
                                              Elisabeth A. Shumaker
                                                         Clerk of Court
                               TENTH CIRCUIT


DAN VACEK,

     Plaintiff - Appellant,
                                                  No. 08-2203
v.                                     (D.C. No. 07-CV-01187-BB-RHS)
                                                   (D.N.M.)
COURT OF APPEALS, SANTA FE,
NEW MEXICO; MICHAEL E. VIGIL;
SECOND JUDICIAL DISTRICT
COURT, ALBUQUERQUE, NEW
MEXICO; ERNEST ROMERO;
JEANNETTE CHAVEZ; YVONNE
NIETO; SONIA BROWN;
ANGELICA LOPEZ; SJDC JOHN
DOE #1; NEW MEXICO
DEPARTMENT OF PUBLIC
SAFETY; SECRETARY JOHN
DENKO; REGINA CHACON; NCIC
USERNAME JOHN DOE #2 NMDPS;
SECOND JUDICIAL DISTRICT
ATTORNEY’S OFFICE,
ALBUQUERQUE, NEW MEXICO;
KARI BRANDENBURG; MICHELLE
KHADER; BERNALILLO COUNTY
SHERIFF’S DEPARTMENT,
BERNALILLO COUNTY, NEW
MEXICO; SHERIFF DARREN P.
WHITE; CAPTAIN DARCI
BLASCHKE; NCIC USERNAME
JOHN DOE #1BER; NCIC
USERNAME SOCRIST; NCIC
USERNAME SOMARI,

     Defendants - Appellees.
                           ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BRISCOE, Circuit Judges. **


      Plaintiff-Appellant Dan Vacek, a pro se litigant, appeals the district court’s

dismissal of his 42 U.S.C. §§ 1983 and 1985 civil rights complaint. See generally

2 R. Doc. 4, at 133 (First Amended Complaint); 3.1 R. Doc. 101, at 24

(dismissing claims against County defendants); 3.2 R. Doc. 74, at 866 (dismissing

claims against State defendants). Our jurisdiction arises under 28 U.S.C. § 1291,

and we affirm.

      In November 2007, Mr. Vacek brought suit against various New Mexico

State and County individuals and entities, complaining, inter alia, that

Defendants-Appellees violated his civil rights when they issued a “no bond hold”

bench warrant against him in a civil trial, 2 R. Doc. 4, at 153-54; failed to

expunge the warrant from his record, id. at 162-66; failed to consolidate two cases

in which he was a party, id. at 157-60; and improperly dismissed his appeal, id. at

154-55. In essence, Mr. Vacek alleged that the presence of an improperly issued

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                         -2-
bench warrant on his record led to various violations of his civil rights, and that

the New Mexico court system played a large role in those violations.

         On January 2, 2008, the district court indicated that Mr. Vacek had raised

“a number of claims that cannot be brought in this Court,” citing reasons of

judicial immunity, lack of jurisdiction, and a lack of federal or constitutional

grounds for the relief requested. 3.1 R. Doc. 11, at 33. Mr. Vacek was ordered to

show cause why those claims should not be dismissed. Id. Mr. Vacek responded,

but again failed to state a claim upon which relief could be granted, and on April

28, 2008, the district court dismissed all but Mr. Vacek’s claim concerning

allegations that County defendants entered incorrect information regarding the

warrant into the National Crime Information Center system. 3.2 R. Doc. 74, at

870.

         Subsequently, pursuant to Federal Rule of Civil Procedure 12(b)(6), on

June 16, 2008, the district court granted the State’s motion to dismiss, and

ordered Mr. Vacek to show cause why his claims against the County defendants

should not be dismissed. 3.2 R. Doc. 88, at 1239. Finally, on August 7, 2008, the

district court entered a judgment of dismissal, relieving the County defendants

from the case, finding Mr. Vacek’s claims legally infirm, and denying Mr.

Vacek’s motion for discovery. 3.1 R. Doc. 101, at 24; 3.1 R. Doc. 102, at 29.

Mr. Vacek filed a timely notice of appeal on August 25, 2008. 3.1 R. Doc. 103,

at 30.

                                          -3-
      We review de novo a district court’s grant of dismissal under Federal Rule

of Civil Procedure 12(b)(6), applying the same standards as the district court.

Sunrise Valley, LLC v. Kempthorne, 528 F.3d 1251, 1254 (10th Cir. 2008). In

conducting our review, we assume the truth of all well-pleaded factual

allegations, and view them in the light most favorable to the non-moving party.

KT & G Corp. v. Att’y Gen. of Okla., 535 F.3d 1114, 1133-34 (10th Cir. 2008).

We review plaintiff’s complaint for “plausibility,” seeking to determine whether

it includes “‘enough facts to state a claim to relief that is plausible on its face.’”

Id. at 1134 (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)).

Further, we take notice of the liberal pleading standards afforded to pro se

litigants. Haines v. Kerner, 404 U.S. 519, 520 (1972); Andrews v. Heaton, 483

F.3d 1070, 1076 (10th Cir. 2007).

      Applying this standard, we agree that Mr. Vacek has failed to state a claim

for which relief may be granted. First, the district court’s orders to show cause

inquiring into its jurisdiction to hear Mr. Vacek’s claims were properly issued.

See Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d 1234, 1239-40 (10th

Cir. 2001). Second, the individual defendants listed in Mr. Vacek’s complaint are

entitled to judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 355-56

(1978); Andrews, 483 F.3d at 1076. Third, the New Mexico courts and agencies

listed as defendants, as well as their employees sued in their official capacities,

are not entities against which 42 U.S.C. §§ 1983 or 1985 claims may be lodged

                                          -4-
given Eleventh Amendment immunity. Arizonans for Official English v. Arizona,

520 U.S. 43, 69 (1997); Ruiz v. McDonnell, 299 F.3d 1173, 1180-81 (10th Cir.

2002). Fourth, Mr. Vacek failed to allege sufficient facts to state a plausible

claim for relief. Pace v. Swerdlow, 519 F.3d 1067, 1075 (10th Cir. 2008)

(indicating that factual allegations must rise above mere speculation). Fifth, Mr.

Vacek failed to allege a federal or constitutional right that would entitle him to

relief. West v. Atkins, 487 U.S. 42, 46-48 (1988). Sixth, the district court was

without jurisdiction to interfere in state court proceedings, Weitzel v. Div. of

Occupational & Prof’l Licensing, 240 F.3d 871, 875 (10th Cir. 2001), or to hear

Mr. Vacek’s state law claims, Estate of Harshman v. Jackson Hole Mountain

Resort Corp., 379 F.3d 1161, 1164 (10th Cir. 2004). Seventh, Mr. Vacek has

utterly failed to demonstrate bias on the part of the district or magistrate judge.

See 28 U.S.C. § 144; see also United States v. Cooley, 1 F.3d 985, 993 (10th Cir.

1993). For all of these reasons, we affirm the district court’s dismissal of Mr.

Vacek’s claims.

      Furthermore, the district court did not abuse its discretion in its decision to

stay and ultimately deny Mr. Vacek’s motion for discovery. Diaz v. Paul J.

Kennedy Law Firm, 289 F.3d 671, 674 (10th Cir. 2002). At the time Mr. Vacek

filed his motion on April 30, 2008, the district court had already scheduled a

hearing on the State Defendant-Appellees’ motion to dismiss. Fed. R. Civ. P.

26(d) & (f) (requiring a conference among the parties before discovery may

                                         -5-
proceed); 3.2 R. Doc. 80, at 899 (indicating that a hearing date had been set for

May 2008). As such, the district court was well within its discretion to hold Mr.

Vacek’s discovery request in abeyance until the pending motion to dismiss and

issues raised in the court’s second order to show cause had been resolved.

      For the foregoing reasons, we AFFIRM the district court’s dismissal. We

have received Mr. Vacek’s motion for extension to file a reply brief, as well as

“Appellant’s Brief Response,” but because the brief is not in compliance with

court rules, and given our disposition of this case, we DENY the motion. All

other pending motions are DENIED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -6-